     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 1 of 42




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS

STATE FARM MUTUAL AUTOMOBILE INSURANCE                      )
COMPANY and STATE FARM COUNTY MUTUAL                        )
INSURANCE COMPANY OF TEXAS,                                 )
                                                            )
                                          Plaintiffs,       )
                                                            )
                          v.                                )
                                                            )     Case No.
                                                            )
                                                            )
COMPLETE PAIN SOLUTIONS LLC n/k/a                           )     PLAINTIFFS DEMAND
COMPLETE PAIN SOLUTIONS PLLC;                               )     TRIAL BY JURY
ALJ FLORENCE SPARROW, M.D.;                                 )
SEE LOONG CHIN, M.D.; and MMRI HOLDCO LLC                   )
n/k/a MRI HOLDCO ROLLOVER, LLC,                             )
                                                            )
                                          Defendants.       )

                                       COMPLAINT

       State Farm Mutual Automobile Insurance Company (“State Farm Mutual”) and State Farm

County Mutual Insurance Company of Texas (“State Farm County”), for their Complaint against

Defendants Complete Pain Solutions, LLC n/k/a Complete Pain Solutions, PLLC (“Complete

Pain”); Alj Florence Sparrow, M.D. (“Dr. Sparrow”); See Loong Chin, M.D. (“Dr. Chin”); and

MMRI Holdco LLC n/k/a MRI Holdco Rollover, LLC (“MMRI Holdco”) (collectively,

“Defendants”), allege as follows:

I.     NATURE OF THE ACTION

       1.     This action is brought by State Farm Mutual and State Farm County based upon

hundreds of medical bills and supporting documentation that are fraudulent, which Dr. Sparrow,

Dr. Chin, and Complete Pain have knowingly submitted, and caused to be submitted, to State Farm

Mutual and State Farm County for medically unnecessary evaluations, spinal injections, and

related procedures, which were purportedly provided to individuals (“patients”) who were
      Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 2 of 42




involved in motor vehicle accidents and asserted claims for damages against State Farm Mutual

and State Farm County or individuals who were eligible for insurance benefits under State Farm

Mutual and State Farm County policies.

       2.      As discussed below, Dr. Sparrow and Dr. Chin (collectively, the “Doctor

Defendants”) falsely purport to legitimately examine patients reporting neck and/or back pain and

prescribe either: (1) the same type of spinal injections, namely a medically unnecessary series of

three epidural steroid injections (“ESIs”) in at least one region of the spine for nearly all such

patients and ESIs in multiple spinal regions for numerous patients, (see Exs. 1A, 1B); and/or

(2) spinal MRIs whose results are used to support the Doctor Defendants’ eventual

recommendation and/or performance of ESIs and also serve to bolster demand packages directed

to State Farm Mutual and State Farm County from personal injury attorneys (“PI Attorneys”) (see

Ex. 2). Dr. Sparrow, Dr. Chin, and occasionally other doctors at Complete Pain then purport to

perform such injections on certain patients without regard to whether they are needed. (See Ex. 3.)

       3.      The bills and supporting documentation Complete Pain and the Doctor Defendants

submit, and cause to be submitted, to State Farm Mutual and State Farm County are fraudulent

because:

               a.     the Doctor Defendants do not perform legitimate examinations of the
                      patients;

               b.     patterns in the findings within the initial examination reports (“Initial Exam
                      Reports”) prepared by the Doctor Defendants are not credible and serve as
                      pretext to support their predetermined recommendations for spinal MRIs
                      and/or recommendations for three medically unnecessary ESIs in at least
                      one region of the spine – and often multiple regions – for nearly all patients
                      reporting neck and/or back pain (see Exs. 1A, 1B);

               c.     many of the patients at issue undergo spinal MRIs at Memorial MRI &
                      Diagnostic, LLC n/k/a Memorial MRI & Diagnostic, PLLC (“Memorial”),
                      a facility sharing the same ownership and many of the same office locations
                      as Complete Pain, and the Doctor Defendants use the purported positive
                      findings made by Memorial radiologists on virtually all spinal MRIs they


                                               -2-
      Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 3 of 42




                       read as justification to support their predetermined and medically
                       unnecessary ESI recommendations. (See Ex. 2.) Several MRI films read by
                       Memorial radiologists reveal they have documented conditions that do not
                       exist or exaggerated the severity of age-expected degenerative conditions
                       that may exist;

               d.      the ESIs the Doctor Defendants recommend and purportedly perform are
                       not recommended and performed because they are medically necessary, but
                       rather to substantially inflate the severity and potential value of the patients’
                       liability insurance claims;

               e.      the boilerplate operative reports (“Operative Reports”) prepared by the
                       Doctor Defendants and occasionally other doctors at Complete Pain for the
                       ESIs they purportedly perform are not credible based upon patterns in the
                       patients’ responses to the ESIs (see Ex. 3); and

               f.      the Doctor Defendants and other doctors at Complete Pain purportedly
                       perform epidurograms in addition to fluoroscopic imaging when conducting
                       ESIs, which is not credible, not medically necessary, and performed to
                       justify a significant additional charge from Complete Pain for each
                       purported epidurogram.

       4.      The fraudulent scheme enriches Defendants by exploiting two common claims

scenarios, namely (a) bodily injury claims (“BI Claims”) made by individuals not substantially at

fault for automobile accidents to the insurance companies of the individuals who are substantially

at fault for such accidents (“At-Fault Drivers”), in which they seek to recover economic losses

(including past and future medical expenses) and noneconomic losses (including pain and

suffering); and (b) underinsured/uninsured motorist claims (“UM Claims”) made by individuals to

their own insurance companies if their recoveries under BI Claims from the At-Fault Drivers’

insurance companies are insufficient to compensate the individuals for their economic and non-

economic losses as a result of the accident.

       5.      Under Texas law, insurers may be subject to substantial liability if they fail to

accept “reasonable” settlement demands on BI Claims. Specifically, under the Stowers doctrine,

if (1) an insurer for an At-Fault Driver fails to accept a reasonable settlement demand at or within

policy limits in a short time frame, often 30 days or less, specified in the written demand from the


                                                 -3-
      Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 4 of 42




injured party’s PI Attorney, and (2) the At-Fault Driver incurs a judgment in excess of policy limits

at trial, the insurer may be subject to liability for the excess judgment. See G.A. Stowers Furniture

Co. v. American Indemnity Co., 15 S.W.2d 544 (Tex. 1929).

       6.      With respect to UM Claims, Texas law provides an insurer may likewise be liable

to its own insured for bad faith if it “fail[s] to attempt in good faith to effectuate a prompt, fair,

and equitable settlement of . . . a claim with respect to which the insurer’s liability has become

reasonably clear.” TEX. INS. CODE § 541.060(a)(2)(A); see also TEX. INS. CODE § 542.003. If

found liable for bad faith, an insurer may be responsible for its insured’s compensatory damages,

attorneys’ fees, and potentially treble damages. TEX. INS. CODE § 541.152.

       7.      Dr. Sparrow, Dr. Chin, and Complete Pain’s scheme is designed to enrich

Defendants by inducing State Farm Mutual and State Farm County to: (1) rely on their bills and

supporting documentation that on their face substantiate the need for, and often the performance

of, one or more ESIs for nearly all patients reporting neck and/or back pain; and (2) settle BI and

UM Claims within policy limits, and often for all or most of the limits, to protect themselves and

their insureds from potential judgments exceeding policy limits and/or avoid potential liability for

bad faith claims.

       8.      To facilitate their scheme, Dr. Sparrow, Dr. Chin, and Complete Pain: (a) prepare

fraudulent Initial Exam Reports to create the appearance patients suffered serious injuries that

warrant the need for a series of three ESIs, often to more than one spinal region; (b) prepare

fraudulent Operative Reports for each ESI that the Doctor Defendants and other Complete Pain

doctors purportedly perform, documenting their purported use of epidurograms and the patient’s

purported positive response from each injection; (c) prepare bills from Complete Pain with typical

charges of $550 for the initial examinations and improperly unbundled charges totaling more than




                                                 -4-
      Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 5 of 42




$9,000 for each ESI procedure, including a $1,650 charge for each medically unnecessary

epidurogram purportedly performed during each ESI; and (d) provide these fraudulent documents

and bills to the PI Attorneys representing the patients in BI Claims and UM Claims who, in turn,

submit the bills and documentation to State Farm Mutual and State Farm County to support written

time limit demands to settle the claims, often within 15 days or less. (See Ex. 4, Demand

Appendix; see also Ex. 5, Demand Letter for Patient M.L. (“[A]n insurance company placing the

interests of its insured over its own interests would be compelled to accept this offer, and would

be subject to liability recognized under . . . Stowers . . . in the event Plaintiff was to achieve a

judgment in excess of policy limits.”).)

       9.      Dr. Sparrow, Dr. Chin, and Complete Pain’s fraudulent bills and supporting

documentation are designed to be and, in fact, have been substantial factors in inducing State Farm

Mutual and State Farm County to settle the BI Claims and UM Claims at issue by causing them to

make higher settlement offers than would be warranted without the fraudulent bills and supporting

documentation from Complete Pain and the Doctor Defendants. (See Ex. 4, Demand Appendix.)

Absent Dr. Sparrow, Dr. Chin, and Complete Pain’s fraudulent bills and supporting

documentation, many, if not most, of these claims would involve primarily chiropractic and/or

physical therapy treatment for alleged soft tissue injuries with total medical expenses that would

be significantly less than policy limits. The fraudulent examination reports with recommendations

for a series of three ESIs and the performance of one or more medically unnecessary ESIs with

total corresponding charges of over $9,000 per injection procedure, cause the severity and potential

value of the claims to be artificially and substantially inflated.

       10.     State Farm Mutual and State Farm County have sustained damages of more than

$1.9 million in settling the BI and UM Claims at issue. Dr. Sparrow, Dr. Chin, and Complete




                                                  -5-
      Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 6 of 42




Pain’s fraudulent documentation and bills have been a substantial factor and, in fact, have caused

State Farm Mutual and State Farm County to incur damages by agreeing to settle claims that

otherwise might not have been settled, or by paying substantially more to settle these claims than

they would have had they known Dr. Sparrow, Dr. Chin, and Complete Pain’s bills and supporting

documentation were fraudulent. State Farm Mutual and State Farm County were the target of Dr.

Sparrow, Dr. Chin, and Complete Pain’s scheme and their damages are directly related to and a

natural consequence of the scheme. As a result, State Farm Mutual and State Farm County are

entitled to damages in excess of $1.9 million, or to a lesser amount to be proven at trial, but no less

than the amounts Defendants actually received as a result of the scheme.

          11.   The scheme began at least as early as September 2015 and has continued

uninterrupted since that time.

          12.   State Farm Mutual and State Farm County bring this action asserting statutory

claims under 18 U.S.C. § 1962(c) and (d) (“RICO”), as well as a common law claim for money

had and received to recover actual damages in excess of $1.9 million, or to a lesser amount to be

proven at trial, but no less than the amounts Defendants actually received as a result of the scheme,

plus treble damages and costs, including reasonable attorneys’ fees.

II.       JURISDICTION AND VENUE

          13.   Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over the RICO causes of

action brought under 18 U.S.C. §§ 1961 et seq. because they arise under the laws of the United

States.

          14.   Pursuant to 28 U.S.C. § 1367(a), this Court also has supplemental jurisdiction over

the money-had-and-received cause of action because it is so related to the RICO causes of action

over which the Court has original jurisdiction that they form part of the same case or controversy.




                                                 -6-
       Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 7 of 42




        15.      Pursuant to 28 U.S.C. § 1391(a), venue is proper in this district because Defendants

reside here and a substantial part of the events or omissions that gave rise to the causes of action

occurred here.

III.    THE PARTIES

                 Plaintiffs

        16.      State Farm Mutual Automobile Insurance Company is a citizen of the state of

Illinois. It is incorporated under the laws of the state of Illinois, with its principal place of business

in Bloomington, Illinois. State Farm Mutual is licensed and engaged in the business of insurance

in Texas.

        17.      State Farm County Mutual Insurance Company of Texas is a citizen of the state of

Texas. It is incorporated under the laws of the state of Texas, with its principal place of business

in Dallas, Texas. State Farm County is licensed and engaged in the business of insurance in Texas.

                 Defendants

        18.      Defendant Alj Florence Sparrow, M.D. resides in and is a citizen of the state of

Texas. Dr. Sparrow has been licensed to practice medicine in Texas since 1995. She was also

licensed to practice medicine in Florida from 2000 until 2013. Starting in or about September

2015, she began performing evaluations and spinal injections at Complete Pain. Since that time,

Dr. Sparrow, Dr. Chin, and Complete Pain have knowingly submitted, and caused to be submitted,

hundreds of medical bills and supporting documentation that were fraudulent to State Farm Mutual

and State Farm County, in the claims described in part in the charts attached hereto as Exs. 1A,

1B, 2, and 3.

        19.      Defendant See Loong Chin, M.D. resides in and is a citizen of the State of Texas.

Dr. Chin has been licensed to practice medicine in Texas since 2015. Starting in or about

September 2015, Dr. Chin began performing evaluations and spinal injections at Complete Pain.


                                                   -7-
      Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 8 of 42




Since that time, Dr. Chin, Dr. Sparrow, and Complete Pain have knowingly submitted, and caused

to be submitted, hundreds of medical bills and supporting documentation that were fraudulent to

State Farm Mutual and State Farm County, in the claims described in part in the charts attached

hereto as Exs. 1A, 1B, 2, and 3.

       20.     Defendant Complete Pain Solutions, LLC n/k/a Complete Pain Solutions, PLLC

was originally formed as a manager-managed Texas limited liability company on April 15, 2015.

Complete Pain listed Memorial as its initial manager on its Certificate of Formation at the address

1241 Campbell Rd., Houston, Texas 77055, which is also one of Complete Pain’s four locations.

On November 15, 2018, Complete Pain filed its Public Information Report with the Texas

Secretary of State, which listed Anthony Ludlow (“Ludlow”) as its only Director and MMRI

Holdco as its 100% owner. On August 13, 2019, Complete Pain filed its 2019 Public Information

Report, which again listed Ludlow as its sole Director and MMRI Holdco as the 100% owner of

Complete Pain. On September 25, 2019, Complete Pain filed an Amended and Restated Certificate

of Formation changing its name to Complete Pain Solutions, PLLC, and listing its sole member as

Memorial MRI & Diagnostic, PLLC. According to that filing, Complete Pain’s principal office is

now located at 9434 Katy Fwy, Suite 408, Houston, TX 77055, which is also Memorial’s principal

office. Complete Pain and Memorial also share the same tax identification numbers and radiologic

licenses. Complete Pain provides pain management services at four locations, each of which it

shares with Memorial: (a) 1241 Campbell Road, Houston, Texas 77055; (b) 1900 N Loop West,

Ste. 160, Houston, Texas 77018; (c) 11211 S Highway 6, Ste. B, Sugar Land, Texas 77498; and

(d) 1360 W. Campbell Rd., Ste. 122, Richardson, Texas 75080. Since in or about September 2015,

Complete Pain has knowingly submitted, and caused to be submitted, hundreds of medical bills




                                                -8-
      Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 9 of 42




and supporting documentation that were fraudulent to State Farm Mutual and State Farm County,

in the claims described in part in the charts attached hereto as Exs. 1A, 1B, 2, and 3.

       21.     Defendant MMRI Holdco LLC n/k/a MRI Holdco Rollover, LLC is a Texas limited

liability corporation formed on or about February 16, 2012. According to its Certificate of

Formation, the company has been managed by a Board of Managers, which includes Ludlow and

David J. Hook (“Hook”), and its corporate address is 1345 Noel Road, Suite 1607, Dallas, Texas,

75240. On information and belief, both Ludlow and Hook are managing directors of Baymark

Management, LLC, a private equity firm in Dallas, Texas. On October 14, 2019, MMRI Holdco

filed a Certificate of Amendment to its Certificate of Formation changing its name to MRI Holdco

Rollover, LLC. In addition to owning Complete Pain, on information and belief, MMRI Holdco

has also held a 100% percent ownership interest in Memorial from approximately August 2014 to

October 2019. On information and belief, for at least the period of time for which it was Complete

Pain’s sole owner, MMRI Holdco received a portion of the funds obtained through Dr. Sparrow,

Dr. Chin, and Complete Pain’s fraudulent scheme.

IV.    ALLEGATIONS COMMON TO ALL COUNTS

               The Legitimate Diagnosis and Treatment of Neck and Back Pain

       22.     When a patient complains of neck and back pain following a motor vehicle

accident, a licensed professional must obtain a detailed history and perform a legitimate

examination to arrive at a proper diagnosis. Based upon a legitimate diagnosis, a licensed

professional must then engage in medical decision making to design a legitimate treatment plan

tailored to the unique needs of each patient.

       23.     The decision of which, if any, types of treatment are appropriate for a patient, as

well as the level, frequency, and duration of the various treatments should be individualized. This

individualized decision must consider the patient’s unique circumstances, including his or her:


                                                -9-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 10 of 42




(a) age; (b) social, family, and medical history; (c) physical condition, limitations, and abilities;

(d) location, nature, and severity of the injury and symptoms; (e) response to any previous

treatment; and (f) the nature of the accident.

       24.     Treatment plans should generally start with conservative care that is not invasive,

such as anti-inflammatory medications, chiropractic care, and/or physical therapy, which may

benefit patients by healing their injuries and relieving their symptoms with minimal associated

risks and costs. If patients’ symptoms are not relieved through conservative care, other forms of

treatment may be appropriate to relieve their symptoms, including various kinds of injections and

other procedures designed to reduce pain and other symptoms caused by inflammation, irritation,

or other conditions. As with any other treatment option, whether to perform any kind of injection

or other procedure should be tailored to the unique circumstances of each patient.

               The Doctor Defendants’ Purported Treatment Runs Contrary to the
               Legitimate Use of ESIs and Other Common Spinal Injections

       25.     A provider may recommend and perform injections to treat pain in areas of the

spine and to diagnose the source of the pain. Because injections are invasive, expose patients to

ionizing radiation, often involve the injection of steroids into the body, and may involve the use

of sedation, they present associated risks as well as increased costs to patients. Therefore,

injections should be performed only when appropriate indications are present and they are

medically necessary to diagnose and/or treat pain in and around the spine or other structures, to

alleviate pain to facilitate conservative care, or to alleviate pain after conservative care has failed

or is not an option. Three common types of spinal injections are ESIs, facet injections (“FIs”), and

medial branch blocks (“MBBs”).

       26.     The indications for ESIs are different than the indications for FIs and MBBs. The

common clinical indication for ESIs is nerve-related pain radiating from the neck into the



                                                 -10-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 11 of 42




shoulders or arms or from the lower back into the buttocks or legs. By contrast, the common

clinical indication for FIs and MBBs is chronic pain primarily concentrated in the back or neck

(i.e., axial pain). As discussed below, in a legitimate pain management clinical setting, across a

population consisting of hundreds of patients complaining of neck and/or back pain, one would

expect a mixture of patients for which (1) no spinal injections would be indicated, (2) ESIs would

be indicated, (3) FIs would be indicated, (4) MBBs would be indicated, and (5) muscular

injections, such as trigger point injections (“TPIs”), would be indicated. In other words, one would

not expect to see spinal injections indicated for virtually all patients with neck and/or back pain,

nor would one expect to see ESIs indicated for virtually all such patients. (See Ex. 1B, Diagnosis

and Treatment Plan Appendix.)

       27.     Moreover, there are three basic types of ESIs – interlaminar, caudal, and

transforaminal injections – each of which may be performed to relieve a patient’s symptoms by

introducing steroid medications into the epidural spaces surrounding the vertebral levels at which

the suspected pain-generating pathologies exist. An interlaminar ESI involves inserting a needle

into the posterior epidural space between two adjacent vertebral lamina and delivering anesthetic

and steroids, which then typically spread to epidural spaces above and below the injected space.

A caudal ESI involves inserting a needle through the sacral hiatus (a small boney opening just

above the tailbone) to deliver anesthetic and steroids that typically spread to epidural spaces above

the injected space. A transforaminal ESI involves inserting a needle into the intervertebral neural

foramen. In a transforaminal ESI, the provider injects the anesthetic and steroid into the area

referred to as the “nerve sleeve,” which allows the steroid to travel up the sleeve and into a targeted

epidural space. Although there is an increased level of technical expertise required to perform

transforaminal ESIs, this type of injection allows for greater precision in targeting the source of




                                                 -11-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 12 of 42




the patient’s pathology, which results in a more concentrated delivery of the steroid into the

affected area. As discussed below, the Doctor Defendants routinely recommend and purport to

perform interlaminar ESIs – which they identify as “translaminar” ESIs on their Operative Reports

– but rarely caudal and never the more targeted, skill-intensive approach of transforaminal ESIs.

       28.     Prior to recommending and performing an ESI, a thorough physical examination

involving several orthopedic, neurological, and other tests is required to evaluate for associated

sensory, motor, or reflex deficits in the involved limb(s) to help guide treatment and establish a

baseline status before initiating invasive treatments such as injections. Normally, the clinical

findings and indications are correlated with radiologic evidence (e.g., MRIs) of nerve-root

irritation, inflammation, or compression at spinal levels that are consistent with the distribution of

the patients’ nerve-related pain and/or physical examination findings and may be attributable to

pathologies in and around the nerve roots. As discussed below, the Doctor Defendants’ Initial

Exam Reports reveal the same cursory examination findings and result in recommendations that

virtually all patients with neck and/or back pain who have undergone MRIs receive a series of

three ESIs in at least one spinal region and, for many such patients, a recommendation for a series

of three ESIs in at least two separate spinal regions. (See Exs. 1A, 1B.)

       29.     A recommendation for a “series of three” ESIs is not medically necessary.

According to guidelines published by the North American Spine Society, the American Academy

of Physical Medicine and Rehabilitation, the American Academy of Pain Medicine, the Anesthesia

Patient Safety Foundation, the American Society of Interventional Pain Physicians, and the Spine

Intervention Society, a routine series of three injections after only an initial evaluation, like those

recommended by the Doctor Defendants for nearly all patients, is never indicated. That is because

patients should be examined and assessed after each ESI to determine if another injection is




                                                 -12-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 13 of 42




warranted. A patient who receives minimal or no relief from an initial ESI is less likely to benefit

from a second ESI. Likewise, if a patient receives minimal or no relief from his or her first and

second ESIs, it is even less likely the patient will benefit from additional ESIs. Therefore, based

upon the very low likelihood of success after a failed ESI and the associated risks and costs, as a

general matter, repeat ESIs should not be recommended without an interval assessment of the

patient’s response and unless the patient gets more than minimal relief from prior ESIs.

       30.     The patterns in the injections recommended by the Doctor Defendants and

purportedly performed by the Doctor Defendants and other Complete Pain doctors are not credible.

State Farm Mutual and State Farm County have thus far identified 484 Complete Pain patients

who complained of neck and/or back pain when they were purportedly examined by Dr. Sparrow

or Dr. Chin. (See Exs. 1A-1B, Initial Exam Appendices.) Of those patients, 336 either (a) received

a spinal injection recommendation from the Doctor Defendants during their initial exam,

(b) received one or more injections after their initial exam without a formal recommendation

documented in any examination report, or (c) received a “cost estimate” from Complete Pain after

their initial exam indicating they required one or more injections. Of those 336 patients, 332 were

recommended and/or received interlaminar ESIs,1 two received a recommendation for a TPI, one

received caudal ESIs without a formal recommendation, one received a cost estimate for a non-

spinal injection (to their wrist) despite also having back pain, and none were recommended to

receive FIs, MBBs, or transforaminal ESIs.2 Moreover, of those patients who were recommended




1
  One of these 332 patients received a recommendation for a TPI in addition to Dr. Sparrow’s
recommendation that he undergo a series of three cervical interlaminar ESIs.
2
  Three patients underwent additional procedures after undergoing one or more of their
recommended ESIs – one receiving an MBB, one receiving a facet, and the other receiving an
“epidural blood patch.” In all three cases, the Doctor Defendants performed the additional


                                               -13-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 14 of 42




interlaminar ESIs, more than 40% were recommended a series of three ESIs in two or more regions

of the spine, meaning that the Doctor Defendants recommended these patients undergo six or nine

total injections. (Ex. 1B, Diagnosis and Treatment Plan Appendix.)

       31.     Further, for the 148 patients who were not recommended an injection and/or did

not receive an injection from Complete Pain, 114 of them (a) had not yet received an MRI at the

time of their Complete Pain visit, (b) received a referral for an MRI from Dr. Sparrow or Dr. Chin,

and (c) never returned to Complete Pain for a follow-up examination or injection. Thus, it is likely

they too would have received the same recommendations as virtually all other Complete Pain

patients had they returned. In any event, even the 34 patients who did not receive an injection

recommendation, injection, or MRI referral nevertheless received the same cursory examinations

with the same pattern findings that are not credible, and for many of them, the Initial Exam Reports

specifically describe a medical condition for which injections may be contraindicated or indicate

that injections were not recommended because the patient presented a high risk.

                       Fluoroscopic Guidance and Epidurography

       32.     To assist with needle placement, ESIs are typically performed under fluoroscopic

guidance. Fluoroscopy is a radiological imaging technique used to obtain real-time images of the

internal structures of a patient to help guide the path and proper placement of the needle during an

injection. When fluoroscopic guidance is used, a physician inserts a needle into the targeted area,

injects a contrast dye, and takes a picture using radiological imaging, which the physician uses to

confirm the needle is in the correct position. Once it is confirmed the needle is in the correct

position, the injection of the medication can be performed. As described below, Complete Pain




procedures without documenting any meaningful rationale for why such procedures were
performed.


                                               -14-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 15 of 42




almost always improperly “unbundles” its charge for fluoroscopy, which amounts to $975 per

procedure, when the cost of fluoroscopy should be included in the charge for each ESI.

       33.     Unlike the use of fluoroscopic guidance, epidurography is not medically necessary

to ensure appropriate needle placement for ESIs. Epidurograms are typically indicated only if

there is a concern regarding a condition, pathology, or structural abnormality in and around the

patient’s spine that might affect the flow of steroids into the targeted space. Moreover, when an

epidurogram is indicated, the provider performing the procedure should prepare a separate report

of his or her findings from the epidurogram so future providers have the opportunity to incorporate

those findings in further treatment of the patient.

       34.     Almost all Operative Reports for Complete Pain patients undergoing ESIs

document epidurograms were performed without identifying any potential spinal condition,

pathology, or abnormality that might obstruct the flow of steroids in the spine. Additionally, the

Doctor Defendants and other Complete Pain doctors performing ESIs fail to provide a separate

report of their findings from the epidurogram. Instead, they merely include a single sentence in

each report regarding the purported epidurograms, noting they were able to “identif[y] the needle

tip within the epidural space with contrast medium spreading cephalad in caudal from the needle

tip.[]” (See, e.g., Ex. 6, Operative Report for Patient A.P.) The routine use of medically

unnecessary epidurograms appears designed to justify a separate $1,650 charge for each

epidurogram purportedly performed during each ESI.

                       Risks and Costs Associated with Spinal Injections

       35.     Because ESIs entail the insertion of needles into areas in and around the spine,

injections may be performed under fluoroscopic guidance and typically include the use of steroids,

these injections involve potentially serious risks and substantially increased costs for the patient.




                                                -15-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 16 of 42




Therefore, ESIs should not be performed unless they are medically necessary, and if they are

performed, attempts should be made to minimize the risks and costs. The risks associated with

these injection procedures include those associated with the patient’s exposure to ionizing

radiation from the use of fluoroscopy, the side effects and complications from steroids (e.g.,

increased blood sugar, increased blood pressure, immunity reduction, adrenal suppression,

psychosis, acute and chronic changes to the skin and bones such as fractures, avascular necrosis,

and osteoporosis), and the direct procedure risks from the injection such as bleeding, infection,

nerve injury, paralysis, and even death. The performance of ESIs to multiple regions of the spine

at the same time, as the Doctor Defendants often perform, only compounds these risks. Finally,

the costs associated with the injection procedures are substantial, as evident in Complete Pain’s

typical charge, which is over $9,000 per ESI.

       36.     As discussed next, the Doctor Defendants did not perform legitimate exams or

make legitimate exam findings. Instead, despite the associated risks and costs, the Doctor

Defendants’ examinations were performed as a pretext to support their recommendation for a

series of three ESIs, often to more than one region of the spine, and in many instances the purported

performance of one or more interlaminar ESIs. This was done to substantially inflate the

seriousness and potential value of BI and UM Claims to cause State Farm Mutual and State Farm

County to settle those claims within policy limits, and often for all or most of those limits, to

protect themselves and their insureds from potential judgments exceeding policy limits and/or

avoid potential liability for bad faith claims.

               The Fraudulent Evaluations and Treatment Recommendations

       37.     The scheme begins with Dr. Sparrow or Dr. Chin conducting cursory initial

evaluations that serve as mere pretext for their recommendation of a series of three interlaminar

ESIs in at least one region of the spine for virtually every patient reporting neck and/or back pain,


                                                  -16-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 17 of 42




and in multiple areas of the spine for many such patients. During their initial evaluations, the

Doctor Defendants purport to take the patients’ history, perform physical exams, reach diagnoses,

and arrive at a treatment plan, all of which are documented in their Initial Exam Reports.

                       Fraudulent Exam Findings

       38.     The Initial Exam Reports do not reflect the patient’s legitimate examination

findings or a medically necessary treatment plan. Rather, they are boilerplate, include only scant

details about the patient’s condition, and reveal non-credible patterns. (See Ex. 1A.) For instance,

in the “History of Present Illness” section of each report, the Doctor Defendants virtually always

document the patient’s crash “has affected his/her activities of daily living,” regardless of the

severity or location of the patients’ condition(s) or symptoms. (Id., column H.) Next, in the

“Review of Systems” section, the Doctor Defendants find virtually every patient experiences no

abnormalities in twelve distinct systems within their body, including constitutional, eyes, ears,

nose, mouth, throat, cardiovascular, respiratory, gastrointestinal, skin, psychiatric, and

neurological. (Id., column I.) Finally, in the “Physical Exam” section, Dr. Sparrow and Dr. Chin

virtually always find the patient’s (a) motor strength is 5/5 in his or her neck and extremities,

(b) sensation to both upper and lower extremities is “intact,” (c) deep tendon reflexes are “equal,”

and (d) gait is normal. (Id., columns J-M.) The uniformity of these same findings across hundreds

of patients, and particularly hundreds of patients with radiculopathies and other conditions that

would warrant ESIs, is not credible and suggests the Doctor Defendants did not legitimately

examine or evaluate the patients in these areas.

       39.     The Doctor Defendants also fail to meaningfully account for the patients’ prior

medical conditions or treatment. Based upon the risks and costs associated with ESIs, patients’

medical and treatment histories are important considerations in determining whether to




                                               -17-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 18 of 42




recommend or perform spinal injections. Among other things, physicians should consider the time

and circumstances surrounding the onset of the patient’s symptoms, the nature and duration of any

treatment the patients have received, and the nature, level, and progress of the patients’ responses

to such treatment. Although nearly all patients received some form of prior medical care before

seeing Dr. Sparrow or Dr. Chin, their Initial Exam Reports include minimal discussion regarding

the care provided or the patients’ responses to earlier treatment. Specifically, the Initial Exam

Reports virtually always note: “[w]hen [pain] did not improve [after the crash], [s/]he went to see

[provider] and was started on appropriate therapy. Patient reports temporary relief.” (See e.g., Ex.

7, Initial Exam Report for Patient W.L.) This description is not meaningful, as it provides no

information regarding the type of treatment the patient received, how long he or she received it,

the extent and duration of the relief, and why he or she may have stopped treatment. Moreover,

the Initial Exam Reports provide no indication that Dr. Sparrow or Dr. Chin have ever attempted

to obtain or review the records associated with the patients’ prior treatment and factor them into

their examinations or treatment plans.

       40.     For example, for patient J.R., Dr. Sparrow recommended a lumbar ESI even though

J.R. had not yet undergone any chiropractic or other conservative therapy. Dr. Sparrow conducted

an initial examination of J.R. on November 23, 2016, approximately two weeks after his accident.

(Ex. 8, Initial Exam Report for J.R.) Dr. Sparrow’s Initial Exam Report reflects that J.R.

complained of constant low back pain and, because J.R. had yet to undergo an MRI, Dr. Sparrow

referred him for a lumbar MRI and indicated he should continue physical therapy with his “treating

provider” (when he had no such provider). (Id.) After he underwent an MRI six days later at

Memorial, which revealed two purported lumbar herniations, J.R. returned to Complete Pain on

December 13, 2016, at which time he underwent a lumbar interlaminar ESI from Dr. Chin, who




                                               -18-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 19 of 42




conducted no apparent physical examination prior to administering the injection. (Ex. 9, MRI and

Operative Report for J.R.)

       41.     For several other patients, the limited descriptions of the patients’ prior care in

Initial Exam Reports are often inconsistent with their chiropractic records. For instance, patient

E.B. began treating with his chiropractor on September 9, 2016, one day after his accident, at

which time he reported severe low back pain that he rated as 10 out of 10. (Ex. 10, Initial Chiro

Records for E.B.) After more than two months of therapy, during which his documented pain

symptoms consistently improved, patient E.B.’s chiropractic records on November 21, 2016,

reflect his pain was 3 out of 10 and otherwise describe his low back pain as “aching” and that it

“comes and go[es].” (Ex. 11, Chiro Records for E.B.) On that same date, Dr. Sparrow prepared

an Initial Exam Report for patient E.B., which noted he had only experienced “temporary relief”

from his prior conservative care and complained of “constant low back pain.” (Ex. 12, Initial

Exam Report for E.B., at 1.) Based on these findings and others, Dr. Sparrow recommended that

E.B. undergo a series of three lumbar ESIs (id. at 2), and Complete Pain generated an estimate

totaling over $28,000 for the ESIs, even though E.B.’s chiropractic records reflected steady

improvement over the course of months. (Ex. 13, Complete Pain Cost Estimate for E.B.)

       42.     The Doctor Defendants virtually always conclude their Initial Exam Reports with

recommendations that patients receive either (1) a series of three interlaminar ESIs, often in more

than one spinal region, if (a) they complain of generalized neck and/or back pain, regardless of

whether the pain radiates to the patients’ limbs; and (b) they have undergone one or more spinal

MRIs that reveal any evidence of a purported disc herniation, protrusion, or bulge in their spine,

regardless of whether the location and severity of any pathologies correlate with the distribution

of the patients’ symptoms; or (2) spinal MRIs whose findings are then used to support the Doctor




                                               -19-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 20 of 42




Defendants’ recommendations for a series of three ESIs and also serve to bolster demand packages

for PI Attorneys. (See Ex. 4, Demand Appendix.)

       43.     The Doctor Defendants’ pain descriptions are non-specific and non-credible.

Indeed, Dr. Sparrow and Dr. Chin rarely ever quantify the patients’ pain levels on a 5- or 10-point

scale and instead virtually always describe the pain as “constant” without any indication of the

severity of the purported “constant pain.” (See Ex. 1A, columns O, S.) Moreover, even in the rare

instances where they do provide a pain score, their descriptions are often inconsistent with those

reflected in records from the patient’s other providers. For instance, patient T.B. was discharged

by her chiropractor on January 17, 2017, with a pain rating of 3 out of 10 and a notation that her

pain was “improving.” (Ex. 14, Chiro Records for T.B.) Nine days later, Dr. Sparrow prepared

an Initial Exam Report for T.B., in which she documented “the patient complains of constant low

back pain with a low back pain score of 9/10” with no indication of any occurrence in the prior

nine days causing her extreme pain. (Ex. 15, Initial Exam Report for T.B.)

       44.     One patient has testified that she never experienced or complained of pain that was

documented on her Initial Exam Report. Specifically, patient A.P. testified that, when she

appeared for her initial examination at Complete Pain, she only experienced neck and mid back

pain, but not low back pain. (Ex. 16, 6/22/2018 Tr. of A.P. at 28:6-16; 35:19-20.) Yet in her Initial

Exam Report for A.P., Dr. Sparrow documents that A.P. experienced “constant neck, mid back

and low back pain.” (Ex. 17, Initial Exam Report for A.P., at 1 (emphasis added).) Further, Dr.

Sparrow found her to have limited range of motion, tenderness, and pain on extension and flexion

of the low back, and she purportedly tested positive for facet loading bilaterally in that region. (Id.

at 2.) Because A.P. had yet to undergo an MRI, Dr. Sparrow recommended she undergo cervical,

thoracic, and lumbar MRIs. (Id.) Approximately one month later, after undergoing MRIs at




                                                 -20-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 21 of 42




Memorial that purportedly revealed herniations and/or bulges in all three regions, A.P. returned to

receive both a cervical interlaminar ESI and a lumbar interlaminar ESI from Dr. Chin on the same

date without undergoing any additional evaluation and without receiving a formal recommendation

for those procedures. (Ex. 18, MRI and Operative Reports for A.P.)

        45.        Determining whether an ESI is indicated for any patient requires the performance

of a legitimate physical examination, which the Doctor Defendants fail to perform. For patients

reporting neck pain during their initial evaluation, Dr. Sparrow and Dr. Chin include only a few

short phrases regarding their purported neck examination in which they virtually always find the

patients experience “limited range of motion” and “tenderness . . . throughout the paravertebral

muscles of the cervical spine,” see Ex. 1A, columns P-Q, and often note the patients experience

“pain with extension and flexion.” For patients reporting low back pain, Dr. Sparrow and Dr. Chin

likewise include only a few short phrases regarding their purported lower back examination, in

which they virtually always find the patients experience:           (a) “limited range of motion”;

(b) “tenderness . . . throughout the paravertebral muscles of the lumbar spine”; (c) pain on

extension and/or flexion, and often both; and (d) a positive finding on the facet loading test. (Id.,

columns T-W.) Such uniformity in the general nature of the examination findings across patients

is not credible.

        46.        The limited information provided on the Initial Exam Reports regarding the Doctor

Defendants’ purported neck and/or low back findings is not sufficient to evaluate the patients’

conditions. For instance, the “limited” range of motion findings made by the Doctor Defendants

for virtually all patients reporting neck and/or back pain fail to include documentation regarding:

(a) the specific tests performed to reach particular findings; (b) any objective quantification of the

severity of the findings (aside from the word “limited”); (c) the specific muscle groups, nerves,




                                                  -21-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 22 of 42




and/or spinal levels impacted by the findings; or (d) how the findings impact the patients’

treatment.

       47.     The Doctor Defendants also routinely document the Spurling’s test for cervical

patients and the straight leg raise test (“SLR test”) for lumbar patients, but their findings are not

documented in a meaningful manner and the results of those tests do not appear to have any impact

on the patients’ recommended treatment. The Spurling’s test is performed by a doctor turning the

patient’s head to each side while extending and applying downward pressure. The SLR test is

performed by a doctor having the patient lay on his or her back, then lifting each of the patient’s

legs while his or her knee remains straight. These tests are generally indicated when a patient

complains of pain that radiates into his or her upper extremities (for the Spurling’s test) or lower

extremities (for the SLR test) so that a doctor can determine whether nerve root irritation is the

cause of the patient’s symptoms. If the patient experiences pain while the tests are being

performed, then the tests are positive and indicate the presence of nerve root irritation, a condition

often associated with disc protrusions and/or radiculopathies, which could be indications for an

ESI. Importantly, when a test is positive, the doctor should document that patient’s specific

responses. For instance, when an SLR test is positive, the provider should record the affected leg

and the angle (in degrees) at which the test elicited pain, as well as the nature, degree, and

distribution of the pain to isolate the location and degree of the injury or condition contributing to

the patient’s symptoms, and to establish a baseline to assess the patient’s progress, or lack thereof,

over time. When the Doctor Defendants conduct the Spurling’s and SLR tests, they document

only basic findings regarding the generalized location of the purported test result (e.g., “positive

Spurling’s on the left” or “straight leg raise is positive bilaterally”) with no other necessary

information.




                                                -22-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 23 of 42




       48.     Moreover, the purported results of the Spurling’s and SLR tests do not appear to

have any impact on the Doctor Defendants’ treatment recommendations. For instance, in the

Initial Exam Report for patient Y.R., Dr. Sparrow noted Y.R. complained of “constant neck pain”

with no mention of radiating symptoms. (Ex. 19, Initial Exam Report for Y.R., at 1.) Despite the

lack of radiating symptoms, Dr. Sparrow nevertheless purportedly performed a Spurling’s test,

which she found was “[n]egative . . . bilaterally.” (Id. at 2.) Nevertheless, Dr. Sparrow ultimately

recommended that Y.R. undergo a series of three cervical interlaminar ESIs, even though Y.R.’s

purported exam did not reveal the indications and corresponding test results to warrant that

procedure. (Id.) Similarly, for patient J.B., Dr. Chin’s Initial Exam Report notes that J.B.

complained of “constant low back pain” with no mention of radiating symptoms. (Ex. 20, Initial

Exam Report for J.B., at 1.) Dr. Chin then purportedly performed an SLR test, which he found

was “negative bilaterally.” (Id. at 2.) Dr. Chin ultimately recommended J.B. to undergo a series

of three cervical interlaminar ESIs. (Id.) The symptomology and test results for Y.R. and J.B. do

not justify a single ESI, much less a series of three.

                       Fraudulent MRI Findings

       49.     The Initial Exam Reports also contain a section devoted to MRI findings, which the

Doctor Defendants use to further support their medically unnecessary ESI recommendations. In

that section, the Doctor Defendants (a) repeat the principal findings from the patients’ MRI reports,

including most notably the existence of any herniations, protrusions, or bulges; and (b) for virtually

all patients, include a stock sentence that indicates, “[b]ased on [the] history, MRI report and

physical exam[,]” the patient can benefit from a series of three interlaminar ESIs. (See Ex. 1B,

column Q; see also, e.g., Ex. 21, Initial Exam Report for R.F.)




                                                 -23-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 24 of 42




       50.     Nearly two-thirds of patients treating at Complete Pain receive their MRIs at

Memorial, the MRI facility that shares the same ownership and locations as Complete Pain. As

evident in the chart attached hereto as Exhibit 2, the radiologists from Memorial (the “Memorial

Radiologists”) made a positive finding of disc pathology in at least one spinal region for every

single Complete Pain patient who had one or more spinal MRIs at Memorial. (See Ex. 2, MRI

Appendix.) The Memorial Radiologists’ routine positive MRI findings across hundreds of patients

are not credible.

       51.     For those patients for whom State Farm Mutual and State Farm County have

obtained MRI films, it is apparent the Memorial Radiologists prepared MRI reports reflecting

findings of abnormalities that did not exist and/or findings that grossly exaggerated the severity of

abnormalities that may have existed to support medically unnecessary ESI recommendations. For

instance, patient C.T.’s cervical MRI at Memorial was interpreted as abnormal at C6-C7 with a

“[b]road-based 2 mm central protrusion-subligamentous disc herniation extend[ing] into the

epidural fat and indent[ing] the thecal sac with contact on the ventral cervical cord, and associated

moderate canal stenosis, 7.9 mm AP.” (Ex. 22, Memorial Report for C.T.) The MRI film of

patient C.T.’s cervical spine, however, reveals no herniation or protrusion at C6-C7, no stenosis,

no extension into the epidural fat, no indentation of the thecal sac, and no contact with the spinal

cord. In her Initial Exam Report for C.T., Dr. Sparrow merely adopted the MRI report’s findings

and proceeded to recommend that C.T. undergo a series of three cervical interlaminar ESIs. (Ex.

23, Initial Exam Report for C.T.).

       52.     Patient S.W. underwent both a cervical MRI and lumbar MRI at Memorial, both of

which were interpreted by a Memorial Radiologist. In his report for S.W.’s cervical MRI, the

radiologist noted positive findings at C5-C6, including a 3.5 mm herniation that extended into the




                                                -24-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 25 of 42




epidural fat and indented the thecal sac, as well as associated stenosis. (Ex. 24, Memorial Report

for S.W. (Cervical).)     Further, the radiologist specifically found “[t]he intervertebral disc

demonstrates decreased central hyperintensity with preservation of the disc height, may suggest

an acute/subacute injury with leakage of [the] central disc contents.” (Id.) In other words, he

specifically included language in his report suggesting that S.W.’s purported herniation was the

result of her accident. The Memorial Radiologist reached similar findings in his report for S.W.’s

lumbar MRI, including a 2 mm herniation at L5-S1 that extended into the epidural fat and indented

the thecal sac, as well as stenosis. (Ex. 25, Memorial Report for S.W. (Lumbar).) Further, he

included an identical sentence in his lumbar report regarding purported leakage of disc contents

that “may suggest an acute/subacute injury.” (Id.) The films for S.W.’s cervical and lumbar MRIs,

however, reveal no herniations, no stenosis, no extension into the epidural fat, no indentation of

the thecal sac, and no leakage of disc contents (and thus no evidence of an “acute/subacute injury”).

As was the case with patient C.T., Dr. Sparrow merely adopted these findings in his Initial Exam

Report and recommended that S.W. undergo a series of three cervical ESIs and a series of three

lumbar ESIs. (Ex. 26, Initial Exam Report for S.W.)

       53.     In addition to supporting the Doctor Defendants’ injection recommendations, the

Memorial Radiologists’ fraudulent MRI reads also serve to bolster demand packages for PI

Attorneys. Specifically, PI Attorneys often use Memorial’s findings in their demand letters to

support the purported severity of the patient’s condition and the need for extensive treatment,

including ESIs, and substantial associated charges. For example, the PI Attorney for patient C.T.

(see supra, paragraph 51) touted the “abnormal” MRI findings in his demand letter as follows:




                                                -25-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 26 of 42




(Ex. 27, Demand Letter for C.T., at 2.) Based in part on these findings and Dr. Sparrow’s

recommendation for a series of three cervical ESIs, the PI Attorney demanded that State Farm

Mutual pay “$50,000 or policy limits” within ten days. (See id.) As an additional example, the

demand letter submitted by the attorney for patient J.B. touted his herniation findings from

Memorial as follows:




(Ex. 28, Demand Letter for Patient J.B.) Based on these findings and J.B.’s current and future

treatment costs, including most notably more than $10,000 in bills from Complete Pain for an

examination and one lumbar ESI and an estimate of “future expenses [that] could reasonably reach

tens of thousands of dollars more” based on J.B.’s purported need for additional ESIs at Complete

Pain, patient J.B.’s attorney demanded that State Farm County pay “the lesser of insurance ‘policy

limits’ or $450,000” within 18 days. (See id.)

                       Fraudulent Diagnoses

       54.     Based on the non-credible complaints and findings contained in the Initial Exam

Reports, including the fraudulent MRI findings from the Memorial Radiologists, the Doctor


                                                 -26-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 27 of 42




Defendants diagnose virtually all patients reporting neck and/or back pain with the same

diagnoses. Specifically, for those patients reporting neck and/or back pain that received MRIs at

the time of their initial examination, Dr. Sparrow and Dr. Chin virtually always conclude the

patients suffer from both radiculopathies and herniated nucleus pulposuses in the affected spinal

regions.3 (Ex. 1B, columns H-K.) These identical diagnoses across hundreds of patients are not

credible and merely serve as pretext for the Doctor Defendants’ routine recommendations to

receive a series of three interlaminar ESIs in one or more regions of the spine.

       55.     The Doctor Defendants’ documented radiculopathy diagnoses fail to include basic

important information necessary to support the diagnoses and are often inconsistent with patients’

symptoms and test results. Radiculopathies are injuries to the sensory or motor nerve roots, which

run along the sides of the spine at each vertebral level, and a proper radiculopathy diagnosis should

document the specific nerve root(s) (e.g., “left C5 radiculopathy”) causing the patient’s pain. The

Doctor Defendants only document the spinal region of the purported condition (e.g., “cervical

radiculopathy” or “lumbar radiculopathy”) and make no effort to identify the vertebral levels of

the cervical or lumbar spine where they have indicated the radiculopathies to describe the nature,

severity, or distribution patterns of the radicular symptoms or correlate their diagnosis to the

patient’s symptoms.

       56.     Moreover, the Doctor Defendants also frequently reach radiculopathy diagnoses

even where a patient reports no radiating pain, which is the principal symptom associated with a

radiculopathy. For example, in the Initial Exam Report for patient Y.R., Dr. Sparrow noted that


3
  For those patients that have not yet received an MRI at the time of their initial evaluation, get
referred out for an MRI, and return to Complete Pain at a later date, the Doctor Defendants rarely
ever conduct a follow-up examination before administering ESIs. For these patients, the Doctor
Defendants virtually always include these same diagnoses in their Operative Reports for the ESI
procedures those patients receive.


                                                -27-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 28 of 42




Y.R. complained of “constant neck pain” with no mention of radiating symptoms. (See Ex. 19,

Initial Exam Report for Y.R.) Despite the lack of radiating symptoms and negative results on the

Spurling’s test – a test used to assess the presence of a potential cervical radiculopathy – Dr.

Sparrow nevertheless diagnosed Y.R. with “cervical radiculopathy” and recommended she

undergo a series of three cervical interlaminar ESIs. (Id.) Similarly, for patient J.B., Dr. Chin’s

Initial Exam Report notes that J.B. complained of “constant low back pain” with no mention of

radiating symptoms. (See Ex. 20, Initial Exam Report for J.B.)          Despite the lack of radiating

symptoms and a negative SLR test – a test used to assess the presence of a potential lumbar

radiculopathy – Dr. Chin nevertheless diagnosed J.B. with “lumbar radiculopathy” and

recommended J.B. undergo a series of three lumbar interlaminar ESIs. (Id.) Likewise, Dr.

Sparrow diagnosed patient F.S. with both cervical radiculopathy and lumbar radiculopathy, despite

the fact she never complained of radiating pain, only “constant neck . . . and low back pain,” and

her corresponding Spurling’s and SLR test results were normal. (Ex. 29, Initial Exam Report for

F.S.) Based on these diagnoses, Dr. Sparrow recommended F.S. receive a series of three cervical

ESIs and a series of three lumbar ESIs. (Id.)

       57.     Similarly, the Doctor Defendants’ diagnoses of herniated nucleus pulposuses often

do not correlate to imaging findings. A herniated nucleus pulposus is a condition in which part or

all of the soft, gelatinous central portion of an intervertebral disc is forced through a weakened part

of the disc, and it is synonymous with herniation and protrusion findings on MRI films. The

Doctor Defendants routinely reach herniated nucleus pulposuses diagnoses even for patients whose

MRI reports reveal only bulges with no associated tearing along the spine. (Compare Ex. 30,

Lumbar MRI Report for K.S. with Ex. 31, Initial Exam Report for K.S.)




                                                 -28-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 29 of 42




                       Fraudulent Treatment Recommendations

       58.     Based upon the patient complaints, findings, and diagnoses documented in the

fraudulent Initial Exam Report, the Doctor Defendants subject virtually all patients reporting neck

and/or back pain to predetermined injection recommendations, which are not tailored to the unique

needs of any patient, not altered based upon previous treatments by other providers, not altered

due to changes in the patients’ conditions, and subject patients to substantial undue risks and costs.

Indeed, in their Initial Exam Reports, Dr. Sparrow and Dr. Chin purport to base their injection

recommendations on the patient’s “history, MRI report and physical exam and the continued

complaints of pain and radiculopathy symptoms,” even when the patient does not experience any

“radiculopathy symptoms” (i.e., radiating pain) and his or her exam findings suggest that no

injection is warranted. (Ex. 1B, column Q; see also Ex. 31, Initial Exam Report for K.S.)

       59.     The Doctor Defendants recommend virtually all patients with neck and/or back pain

receive the exact same type of spinal injection, namely interlaminar ESIs. As described above, of

the 336 Complete Pain patients at issue who received a formal recommendation for a injection,

received an injection without a formal recommendation, or received a “cost estimate” for

recommended injections, 332 were recommended and/or received interlaminar ESIs, two received

recommendations only for TPIs, one received two separate caudal ESIs without a formal

recommendation, one received a cost estimate for a wrist injection despite also having back pain,

and none were recommended or received FIs, MBBs, or transforaminal ESIs during their initial

evaluations. As described above, FIs and MBBs are also common types of spinal injections, and

they have different indications than ESIs. Across hundreds of patients in a legitimate pain

management clinical setting, one would expect to see significant variation in the types of

procedures recommended and performed.




                                                -29-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 30 of 42




       60.     Moreover, when making their routine recommendations for interlaminar ESIs, the

Doctor Defendants virtually always recommend the injections be performed in a “series of three.”

(Ex. 1B, column O.) As described above, peer-reviewed medical literature and professional

medical society guidelines establish there is no legitimate basis to recommend and perform a series

of three ESIs, let alone uniformly do so. Instead, patients should be examined and assessed after

each injection to determine if another injection is warranted. Accordingly, a recommendation for

a series of three ESIs—like those routinely recommended by the Doctor Defendants—is never

indicated. This holds particularly true for the more than 40% of Complete Pain patients who

receive recommendations for a series of three ESIs in two or more areas of the spine, meaning the

Doctor Defendants recommend that those patients undergo six or more injections based on an

initial examination.

               The Fraudulent Operative Reports

       61.     For those patients who appear for and receive one or more of their recommended

ESIs, the Doctor Defendants and other Complete Pain doctors prepare Operative Reports for the

procedures, which Complete Pain submits, and causes to be submitted, along with the Initial Exam

Reports and bills, to State Farm Mutual and State Farm County. Like the Initial Exam Reports,

the Operative Reports are boilerplate and not credible. (Ex. 3, Injection Appendix.)

       62.     The Operative Reports reveal virtually every patient receiving an injection also

purportedly required an epidurogram. As described above, epidurograms are typically indicated

only if there is a concern regarding a condition, pathology, or structural abnormality in and around

the patient’s spine that might affect the flow of steroids. Also, when conducted, a provider should

prepare a separate report documenting the findings of the epidurogram. The Operative Reports

provide only a stock sentence regarding the purported epidurograms, noting that they were able to

“identif[y] the needle tip within the epidural space with contrast medium spreading cephalad in


                                               -30-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 31 of 42




caudal from the needle tip[.]” (Ex. 6, Operative Report for A.P.) In other words, the Operative

Reports never identify any potential condition, pathology, or structural abnormality to justify

performing the epidurogram and also never identify any actual condition, pathology, or structural

abnormality discovered during the epidurogram.

       63.     The routine use of medically unnecessary epidurograms appears designed to justify

a separate $1,650 charge for each epidurogram. Remarkably, Complete Pain bills epidurograms

for each ESI performed, even if multiple ESIs are performed on the same date of service. For

instance, Dr. Chin performed cervical, thoracic, and lumbar ESIs on patient R.R. on the same date,

and he purported to perform an epidurogram on each spinal region. (Ex. 32, Operative Reports

for R.R.) Accordingly, Complete Pain submitted three separate $1,650 charges for the medically

unnecessary epidurograms. (Ex. 33, Complete Pain Bills for R.R.)

       64.     Furthermore, the Doctor Defendants and other providers performing injections at

Complete Pain document for almost every patient who supposedly received an ESI the “patient

tolerated this procedure well” in the Operative Reports. It is not credible that, across hundreds of

patients with different spinal structures and mechanisms of injury, the Doctor Defendants and other

Complete Pain doctors encountered no complications with any of these procedures.

               All of the Above Procedures Were Recommended and Performed to Support
               Fraudulent Charges

       65.     The purported services described above were designed and carried out to enrich

Defendants by inflating the value of BI and UM Claims submitted to State Farm Mutual and State

Farm County, causing State Farm Mutual and State Farm County to settle BI and UM Claims that

otherwise might not have been settled or pay substantially more to settle the claims, from which

Defendants received payment from the PI Attorneys.




                                               -31-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 32 of 42




       66.     For each ESI purportedly performed, Complete Pain prepares a bill totaling over

$9,000, which improperly “unbundles” the procedure into the eleven distinct charges. For

instance, the superbill for patient G.C. reflects the following charges for a single ESI procedure:




(Ex. 34, Complete Pain Superbill for G.C.) Virtually all of these charges, including the “pre-

op/recovery room,” surgical tray, steroid (dexamethasone), and lidocaine, should be included as

part of the injection charge and should not be billed separately. Moreover, it is improper to bill a

separate office visit charge on the day of a procedure, which Complete Pain routinely does. By

“unbundling” the charges in this manner, Complete Pain is able to submit a greater aggregate

charge and give the appearance patients receive additional services beyond the ESI.

       67.     For those patients that receive more than one ESI on a single date of service,

Complete Pain bills all of the aforementioned eleven charges two or three times, even though some

of them are duplicative. For instance, patient R.K. purportedly received ESIs in the cervical,

thoracic, and lumbar regions of her spine on the same date of service, and Complete Pain proceeded

to prepare bills for three office visits, three “pre-op/recovery rooms,” and three surgical trays, as

well as three times each for the remaining eight charges Complete Pain routinely submits for each

ESI. (Ex. 35, R.K. Bills.) Additionally, without any explanation or documentation, Complete

Pain also billed three additional charges for “moderate sedation” and three additional charges for

a sedative (midazolam hydrochloride). (Id.) Collectively, the bills totaled more than $29,000 for

a single date of service.


                                                -32-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 33 of 42




       68.     Complete Pain also routinely submits separate charges for fluoroscopic guidance

($975) and epidurography ($1,650) for each ESI purportedly performed. These routine charges

are inappropriate for multiple reasons. First, as described above, performing and billing for an

epidurogram is only appropriate when: (1) there is a suspected abnormality along the spine that

would affect the flow of steroid (which the Doctor Defendants and other Complete Pain doctors

fail to identify or document) and (2) a separate report is prepared (which the Doctor Defendants

and other Complete Pain doctors never prepare). Second, even assuming the epidurography

charges are legitimate (and they are not), the billing code for epidurography includes fluoroscopic

imaging, and thus it is inappropriate to bill an additional charge for fluoroscopy. And third, despite

the Centers for Medicare & Medicaid Services (CMS) adopting new billing codes for ESIs that

include fluoroscopic imaging in 2017, Complete Pain nevertheless continues to bill those new

codes along with separate “unbundled” charges for fluoroscopic imaging.

       69.     Complete Pain’s charges are grossly excessive. Even setting aside the improperly

unbundled charges for supplies and other overhead, Complete Pain’s routine charges for ESIs and

epidurograms alone are more than one thousand percent higher than the corresponding

reimbursement rates paid by Medicare to providers in the Houston area over the relevant periods,

as demonstrated in the following charts:

                                 2016 COMPARISON OF CHARGES


                                               Complete
        Procedure (CPT Codes)                              Medicare Rate            % Mark-Up
                                             Pain’s Charge

  Interlaminar ESI – Cervical/Thoracic
                                                 $5,511            $247.33             2,128%
             (62310-62311)

    Interlaminar ESI – Lumbar/Sacral
                                                 $5,511            $228.10             2,316%
             (62312-62313)




                                                -33-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 34 of 42




                                               Complete
        Procedure (CPT Codes)                              Medicare Rate            % Mark-Up
                                             Pain’s Charge


          Epidurogram (72275)                    $1,650            $115.85             1,324%


                                 2017 COMPARISON OF CHARGES


                                               Complete
        Procedure (CPT Codes)                              Medicare Rate            % Mark-Up
                                             Pain’s Charge

  Interlaminar ESI – Cervical/Thoracic
                                                 $5,511            $172.22             3,099%
             (62320-62321)

    Interlaminar ESI – Lumbar/Sacral
                                                 $5,511            $251.21             2,093%
                 (62323)

          Epidurogram (72275)                    $1,650            $118.24             1,295%


                                 2018 COMPARISON OF CHARGES


                                               Complete
         Procedure (CPT Code)                              Medicare Rate            % Mark-Up
                                             Pain’s Charge

  Interlaminar ESI – Cervical/Thoracic
                                                 $5,511            $256.97             2,044%
             (62320-62321)

    Interlaminar ESI – Lumbar/Sacral
                                                 $5,511            $253.64             2,073%
                 (62323)

          Epidurogram (72275)                    $1,650            $119.21             1,284%


       70.     Complete Pain’s excessive charges are intended to inflate the value of BI and UM

Claims by increasing the medical expenses allegedly incurred, or which may be incurred, by the

patients as a result of their accidents, to induce State Farm Mutual and State Farm County to settle

those claims within policy limits, and often at or near policy limits, to protect themselves and their




                                                -34-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 35 of 42




insureds from potential judgments exceeding policy limits and/or avoid potential liability for bad

faith claims.

                State Farm Mutual and State Farm County’s Injuries Are Directly Related to
                and a Natural Consequence of Dr. Chin, Dr. Sparrow, and Complete Pain’s
                Fraudulent Scheme

       71.      The Doctor Defendants and Complete Pain are obligated legally and ethically to act

honestly and with integrity. Yet, the Doctor Defendants and Complete Pain have submitted, and

caused to be submitted, to State Farm Mutual and State Farm County bills and documentation that

are fraudulent in that they represent the underlying services were actually rendered and were

medically necessary when they were not.

       72.      The object of the Doctor Defendants and Complete Pain’s scheme is to enrich

Defendants by causing State Farm Mutual and State Farm County to rely on their fraudulent

documentation and bills, thereby incurring damages by agreeing to settle BI and UM Claims that

otherwise might not have been settled, or by paying substantially more to settle BI and UM Claims

than they would have had they known the Doctor Defendants and Complete Pain’s bills and

supporting documentation were fraudulent. State Farm Mutual and State Farm County were the

target of the Doctor Defendants and Complete Pain’s scheme, and the damages incurred by State

Farm Mutual and State Farm County were the direct result and natural consequence of the scheme.

       73.      State Farm Mutual and State Farm County have been damaged more than $1.9

million in settling the BI and UM Claims at issue. The Doctor Defendants and Complete Pain’s

fraudulent documentation and bills were a substantial factor and, in fact, have caused State Farm

Mutual and State Farm County to incur damages by agreeing to settle claims that otherwise might

not have been settled, or by paying substantially more to settle these claims than they would have

if they had known the bills and supporting documentation were fraudulent. State Farm Mutual

and State Farm County were the target of the Doctor Defendants’ and Complete Pain’s scheme


                                               -35-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 36 of 42




and their damages are directly related to and a natural consequence of the scheme. As a result,

State Farm Mutual and State Farm County are entitled to more than $1.9 million in damages, or to

a lesser amount to be proven at trial, but no less than the amount Defendants actually received as

a result of the scheme.

V.     CAUSES OF ACTION

                               FIRST CLAIM FOR RELIEF
                            VIOLATION OF 18 U.S.C. § 1962(c)
             (Against Defendants Alj F. Sparrow, M.D. and See Loong Chin, M.D.)

       74.      State Farm Mutual and State Farm County incorporate, adopt, and re-allege as

though fully set forth herein, each allegation in Paragraphs 1 through 73 above.

       75.      Complete Pain Solutions, LLC n/k/a Complete Pain Solutions, PLLC is a

corporation and an “enterprise” (the “Complete Pain Enterprise”), as that term is defined in

18 U.S.C. § 1961(4), that engages in, and the activities of which affect, interstate commerce.

       76.      The Doctor Defendants are and have been employed by and/or associated with the

Complete Pain Enterprise.

       77.      Since at least September 2015 and continuing uninterrupted to the present, the

Doctor Defendants have knowingly conducted and/or participated, directly or indirectly, in the

conduct of the Complete Pain Enterprise’s affairs through a pattern of racketeering activity

consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon

the above-described scheme to defraud State Farm Mutual and State Farm County by submitting

and causing to be submitted fraudulent bills and supporting documentation for examinations,

injections, and related services which either were not legitimately performed or were not medically

necessary, which in turn caused settlement checks to be deposited in the U.S. mails by State Farm

Mutual and State Farm County and delivered on or about the dates reflected on Ex. 4.




                                               -36-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 37 of 42




       78.     Specifically, the bills and supporting documentation the Doctor Defendants submit,

and cause to be submitted, for these services through Complete Pain are fraudulent because:

               a.     the Doctor Defendants do not perform legitimate examinations of the
                      patients;

               b.     patterns in the findings within the Initial Exam Reports prepared by the
                      Doctor Defendants are not credible and serve as pretext to support their
                      predetermined recommendations for spinal MRIs and/or recommendations
                      for three medically unnecessary ESIs in at least one region of the spine –
                      and often multiple regions – for nearly all patients reporting neck and/or
                      back pain (see Exs. 1A, 1B);

               c.     many of the patients at issue undergo spinal MRIs at Memorial, a facility
                      sharing the same ownership and many of the same office locations as
                      Complete Pain, and the Doctor Defendants use the purported positive
                      findings made by the Memorial Radiologists on virtually all spinal MRIs
                      they read as justification to support their predetermined and medically
                      unnecessary ESI recommendations. (See Ex. 2.) Several MRI films read by
                      the Memorial Radiologists reveal they have documented conditions that do
                      not exist or exaggerated the severity of age-expected degenerative
                      conditions that may exist;

               d.     the ESIs the Doctor Defendants recommend and purportedly perform are
                      not recommended and performed because they are medically necessary, but
                      rather to substantially inflate the severity and potential value of the patients’
                      insurance claims;

               e.     the boilerplate Operative Reports prepared by the Doctor Defendants and
                      occasionally other doctors at Complete Pain for the ESIs they purportedly
                      perform are not credible based upon patterns in the patients’ responses to
                      the ESIs (see Ex. 3); and

               f.     the Doctor Defendants and other doctors at Complete Pain purportedly
                      perform epidurograms in addition to fluoroscopic imaging when conducting
                      ESIs, which is not credible, not medically necessary, and performed to
                      justify a significant additional charge from Complete Pain for each
                      purported epidurogram.

       79.     The bills and corresponding mailings, which comprise the pattern of racketeering

activity identified through the date of this Complaint, are described in part in Exs. 1A, 1B, 2, 3,

and 4, attached hereto. Representative samples of these bills and supporting documentation are

attached as Exs. 6-14-15, 17-26, 29-35.


                                                -37-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 38 of 42




       80.      State Farm Mutual and State Farm County have been injured in their business and

property by reason of the above-described conduct in excess of $1.9 million. The fraudulent

documentation and bills Complete Pain and the Doctor Defendants submit, and cause to be

submitted, through Complete Pain are at the very least a substantial factor in inducing State Farm

Mutual and State Farm County to settle BI and UM Claims they otherwise might not have settled,

and by paying substantially more to settle BI and UM Claims than they would have paid had they

known the bills and supporting documentation were fraudulent. State Farm Mutual and State Farm

County were the intended targets of the scheme, and their damages are directly related to and a

natural consequence of the scheme. As a result, State Farm Mutual and State Farm County are

entitled to damages in excess of $1.9 million, or to a lesser amount to be proven at trial, but no less

than the amounts Defendants actually received as a result of the scheme.

       WHEREFORE, State Farm Mutual and State Farm County demand judgment against

Defendants Alj F. Sparrow, M.D. and See Loong Chin, M.D. for compensatory damages, together

with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), plus

interest, and any other relief the Court deems just and proper.

                              SECOND CLAIM FOR RELIEF
                            VIOLATION OF 18 U.S.C. § 1962(d)
             (Against Defendants Alj F. Sparrow, M.D. and See Loong Chin, M.D.)

       81.      State Farm Mutual and State Farm County incorporate, adopt, and re-allege as

though fully set forth herein each allegation in Paragraphs 1 through 73 above.

       82.      The Doctor Defendants have knowingly agreed and conspired to conduct and/or

participate, directly or indirectly, in the conduct of the Complete Pain Enterprise’s affairs through

a pattern of racketeering activity consisting of repeated violations of the federal mail fraud statute,

18 U.S.C. § 1341, based upon the above-described scheme to defraud State Farm Mutual and State

Farm County by submitting and causing to be submitted, fraudulent bills and supporting


                                                 -38-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 39 of 42




documentation for examinations, injections, and related services which either were not performed,

were not legitimately performed, or were not medically necessary, which in turn caused settlement

checks to be deposited in the U.S. mails by State Farm Mutual and State Farm County and

delivered on or about the dates reflected on Exhibit 4.

       83.     Both of the Doctor Defendants knew of, agreed to, and acted in furtherance of the

common and overall objective of the conspiracy by facilitating the submission of bills and

supporting documentation that are fraudulent for examinations, injections, and related services,

which either were not performed, were not legitimately performed, or were not medically

necessary, to State Farm Mutual and State Farm County.

       84.     State Farm Mutual and State Farm County have been injured in their business and

property because of the Doctor Defendants’ above-described conduct in that they have collectively

paid more than $1.9 million based upon the fraudulent charges.

       85.     State Farm Mutual and State Farm County have been injured in their business and

property by reason of the above-described conduct in excess of $1.9 million. The fraudulent

documentation and bills Complete Pain and the Doctor Defendants submit, and cause to be

submitted, through Complete Pain are at the very least a substantial factor in inducing State Farm

Mutual and State Farm County to settle BI and UM Claims they otherwise might not have settled,

and by paying substantially more to settle BI and UM Claims than they would have paid had they

known the bills and supporting documentation were fraudulent. State Farm Mutual and State Farm

County were the intended targets of the scheme, and their damages are directly related to and a

natural consequence of the scheme. As a result, State Farm Mutual and State Farm County are

entitled to damages in excess of $1.9 million, or to a lesser amount to be proven at trial, but no less

than the amounts Defendants actually received as a result of the scheme.




                                                 -39-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 40 of 42




       WHEREFORE, State Farm Mutual and State Farm County demand judgment against

Defendants Alj F. Sparrow, M.D. and See Loong Chin, M.D. for compensatory damages, together

with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), plus

interest, and any other relief the Court deems just and proper.

                                THIRD CLAIM FOR RELIEF
                               MONEY HAD AND RECEIVED
                                  (Against All Defendants)

       86.     State Farm Mutual and State Farm County incorporate, adopt, and re-allege as

though fully set forth herein, each allegation in Paragraphs 1 through 73 above.

       87.     State Farm Mutual and State Farm County conferred a benefit upon Defendants by

paying more than $7.1 million to settle the BI and UM Claims at issue, and Complete Pain and the

Doctor Defendants’ fraudulent bills and supporting documentation were at the very least a

substantial factor in inducing State Farm Mutual and State Farm County to settle BI and UM

Claims they otherwise might not have settled, and pay substantially more to settle BI and UM

Claims than they would have had they known the bills and documentation were fraudulent.

       88.     The money Defendants obtained in connection with the BI and UM Claims at issue

in equity and good conscience belongs to and should be returned to State Farm Mutual and State

Farm County.

       89.     Defendants are in a unique position to know the amount of money they received

from the more than $6.1 million that State Farm Mutual has paid and the more than $1.0 million

State Farm County has paid to settle the BI and UM Claims at issue. State Farm Mutual and State

Farm County are not currently aware of the precise amount of money Defendants received.

However, based upon the substantial amounts of Complete Pain’s charges in the BI and UM

Claims at issue – more than $4 million – State Farm Mutual and State Farm County allege, on

information and belief, that the amounts received by Defendants are substantial.


                                               -40-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 41 of 42




       90.     Because Complete Pain and the Doctor Defendants’ services were not performed,

not legitimately performed, or not medically necessary, they had no value. Therefore, in equity

and good conscience, Defendants should be required to pay restitution to State Farm Mutual and

State Farm County in an amount equal to the total amounts they received as a result of the more

than $7.1 million that State Farm Mutual and State Farm County collectively paid to settle the BI

and UM Claims at issue.

       91.     Based upon Complete Pain and the Doctor Defendants’ material misrepresentations

and other affirmative acts to conceal their conduct from State Farm Mutual and State Farm County,

their injuries were inherently undiscoverable. Despite State Farm Mutual and State Farm County’s

diligence in uncovering the injurious conduct, State Farm Mutual and State Farm County did not

discover and should not have reasonably discovered that its damages were attributable to

Defendants’ conduct until May 2017, at the earliest.

       WHEREFORE, State Farm Mutual and State Farm County demand judgment against

Defendants for the above-described damages plus interest and costs and for such other relief as the

Court deems equitable, just, and proper.

                                        JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38(b), State Farm Mutual and State Farm

County demand a trial by jury.




                                               -41-
     Case 4:20-cv-02606 Document 1 Filed on 07/23/20 in TXSD Page 42 of 42




Dated this 23rd day of July, 2020.

                                       By: /s/ Ross O. Silverman

                                            Ross O. Silverman
                                            (admission pro hac vice pending)
                                            Katten Muchin Rosenman LLP
                                            525 West Monroe Street
                                            Chicago, IL 60661-3693
                                            (312) 902-5200
                                            ross.silverman@kattenlaw.com

                                            ATTORNEY-IN-CHARGE FOR
                                            PLAINTIFFS STATE FARM MUTUAL
                                            AUTOMOBILE INSURANCE
                                            COMPANY AND STATE FARM
                                            COUNTY MUTUAL INSURANCE
                                            COMPANY OF TEXAS

Of Counsel:

Jared T. Heck
(admission pro hac vice pending)
Amelia M. Chapple
(admission pro hac vice pending)
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661-3693
(312) 902-5200
jared.heck@katten.com
amelia.chapple@katten.com

Micah Kessler
Nistico, Crouch & Kessler, P.C.
1900 West Loop South, Suite 800
Houston, TX 77027
(713) 781-2889
mkessler@nck-law.com




                                     -42-
